—Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about April 16, 1993, which placed two of respondent’s children with the Commissioner of Social Services for a period of up to 12 months and a third child with his biological father, after a fact-finding determination that the two children had been sexually abused and neglected and the third child neglected derivatively, unanimously affirmed, without costs.
Corroboration of the victims’ out-of-court statements of sexual abuse by respondent was provided by the testimony of a social worker that the children’s behavior, including age-inappropriate knowledge of female to female intercourse and other sexual behavior, manifested verbally and in play activities with anatomically correct dolls and drawings, was symptomatic of sexual abuse (see, Matter of Nicole V., 71 NY2d 112, 117-118, 121).
Family Court properly exercised its discretion in denying respondent’s motion under Family Court Act § 1038 (c) for a second validator of her choosing, in view of the many psychological evaluations already conducted, the evidence of anxiousness on the part of the children when recalling the abuse, and respondent’s failure to show that the original validator was biased or unqualified, or to present any information about the expert she intended to use (see, Matter of Mitchell R, 216 AD2d 202; Matter of Commissioner of Social Servs. of City of N. Y. [Joanne W.[ v Edith W., 210 AD2d 328, 329; Matter of Nicole, 146 Misc 2d 610, 618). Concur—Murphy, P. J., Sullivan, Wallach, Ross and Williams, JJ.